                            Case 18-12012-LSS             Doc 456        Filed 12/13/18        Page 1 of 4



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                           Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                         (Jointly Administered)
                                      Debtors.

         2.9 FILM HOLDING LTD.

         and

         2.9 DISTRIBUTION LTD.,

                    Plaintiffs,
                                                                         Adv. Pro. No. 18-50887 (LSS)
         v.

         OPEN ROAD FILMS, LLC,

         and

         BANK OF AMERICA, N.A.,

                    Defendants.


                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON DECEMBER 17, 2018 AT 2:00 P.M. (ET)

         RESOLVED MATTERS

         1.         Debtors’ Motion for an Order Establishing Procedures for Sales of Certain Miscellaneous
                    Assets Outside the Ordinary Course of Business Free and Clear of All Liens, Claims,
                    Interests and Encumbrances Pursuant To Section 363 of the Bankruptcy Code [D.I. 246,
                    10/30/18]

                    Response Deadline:                                    November 13, 2018 at 4:00 p.m. (ET)

                    Responses Received:                                   None



         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address 1800 Century Park East, Suite 600, Los Angeles, CA 90067.

01:23938538.1
                          Case 18-12012-LSS      Doc 456      Filed 12/13/18    Page 2 of 4



                Related Documents:

                   A.        Order Establishing Procedures for Sales of Certain Miscellaneous Assets
                             Outside the Ordinary Course of Business Free and Clear of All Liens, Claims,
                             Interests and Encumbrances Pursuant To Section 363 of the Bankruptcy Code
                             [D.I. 374, 11/15/18]

                Status:      An order has been entered.

         2.     Debtors’ First Motion for Entry of an Order, Pursuant to Bankruptcy Rules 9006 and
                9027, Extending the Period Within Which the Debtors May Remove Actions Pursuant to
                28 U.S.C. § 1452 [D.I. 405, 11/26/18]

                Response Deadline:                            December 10, 2018 at 4:00 p.m. (ET)

                Responses Received:                           None

                Related Documents:

                   A.        Certificate of No Objection [D.I. 436, 12/11/18]

                   B.        Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending the Period
                             Within Which the Debtors May Remove Actions Pursuant to 28 U.S.C. §
                             1452 [D.I. 444, 12/12/18]

                Status:      An order has been entered.

         3.     Debtors’ Motion for an Order Amending Case Caption to Reflect Change of Address
                Nunc Pro Tunc to November 26, 2018 [D.I. 406, 11/26/18]

                Response Deadline:                            December 10, 2018 at 4:00 p.m. (ET)

                Responses Received:                           None

                Related Documents:

                   A.        Certificate of No Objection [D.I. 437, 12/11/18]

                   B.        Order Amending Case Caption to Reflect Change of Address Nunc Pro Tunc
                             to November 26, 2018 [D.I. 445, 12/12/18]

                Status:      An order has been entered.




                                                          2
01:23938538.1
                          Case 18-12012-LSS       Doc 456     Filed 12/13/18   Page 3 of 4



         UNCONTESTED MATTERS – CERTIFICATIONS FILED

         4.     Motion of Clune Construction Company, LP for Relief from the Automatic Stay [D.I.
                238, 10/26/18]

                Response Deadline:                            December 10, 2018 at 4:00 p.m. (ET)
                                                              [Extended until December 12, 2018 for the
                                                              Debtors]

                Responses Received:

                   A.        Informal comments from the Debtors

                Related Documents:

                   B.        Certification of Counsel [D.I. 449, 12/13/18]

                   C.        Proposed Order

                Status:      A revised proposed order has been submitted under Certification of Counsel.
                             No hearing is required unless the Court has questions.

         5.     Debtors’ Motion Pursuant to Sections 501 and 502 of the Bankruptcy Code, Bankruptcy
                Rules 2002 and 3003(c)(3), and Local Rule 2002-1(e) for Order (I) Establishing
                Deadlines for Filing Proofs of Claim, Administrative Claims Incurred on or Before
                December 20, 2018, and Section 503(b)(9) Claims and (II) Approving the Form and
                Manner of Notice Thereof [D.I. 407, 11/26/18]

                Response Deadline:                            December 10, 2018 at 4:00 p.m. (ET)

                Responses Received:

                   A.        Informal comments from the Office of the United States Trustee

                Related Documents:

                   B.        Certification of Counsel [D.I. 448, 12/12/18]

                   C.        Proposed Order

                Status:      A revised proposed order has been submitted under Certification of Counsel.
                             No hearing is required unless the Court has questions.




                                                          3
01:23938538.1
                          Case 18-12012-LSS       Doc 456     Filed 12/13/18     Page 4 of 4



         PRETRIAL CONFERENCE

         6.     2.9 Film Holding Ltd., et al., v. Open Road Films LLC, et al. [Adv. No. 18-50887]
                Complaint for Declaratory and Interpleader Relief [D.I. 162, 10/9/18]

                Response Deadline:                               November 13, 2018 at 4:00 p.m. (ET)

                Responses Received:

                   A.        Answer of Bank of America, N.A. to Complaint for Declaratory and
                             Interpleader Relief [D.I. 7, 11/13/18]

                   B.        Open Road Films LLC’s Answer and Affirmative Defenses to Complaint for
                             Declaratory and Interpleader Relief [D.I. 8, 11/13/18]

                Related Documents:

                   C.        Summons and Notice of Pretrial Conference in an Adversary Proceeding [D.I.
                             3, 10/11/18]

                   D.        Notice of Filing of Proposed Scheduling Order [D.I. 9, 12/11/18]

                Status:      This matter is going forward as a pretrial conference.


         Dated: December 13, 2018                          /s/ Ian J. Bambrick
                                                           Michael R. Nestor, Esq. (Bar No. 3526)
                                                           Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                           Ian J. Bambrick, Esq. (Bar No. 5455)
                                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                           Rodney Square
                                                           1000 North King Street
                                                           Wilmington, Delaware 19801
                                                           Tel: (302) 571-6600
                                                           Fax: (302) 571-1253

                                                           and

                                                           Michael L. Tuchin, Esq.
                                                           Jonathan M. Weiss, Esq.
                                                           Sasha M. Gurvitz, Esq.
                                                           KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                           1999 Avenue of the Stars, 39th Floor
                                                           Los Angeles, CA 90067
                                                           Tel: (310) 407-4000
                                                           Fax: (310) 407-9090

                                                           Counsel to Debtors and Debtors in Possession

                                                          4
01:23938538.1
